DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-12 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . 
  Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search, the closest prior art is believed to be Palejiya et al. (US 20210080004 A1) herein Palejiya, Matsubara (US 20110231048 A1), Swales et al. (US 20140335995 A1) herein Swales, and Ito et al. (US 9026293 B2). 
Palejiya discloses 1. A system for controlling charging of a battery in a hybrid-electric vehicle, (see at least title, Fig. 2, [0049]-[0050]) the system comprising: 
one or more processors; and a memory communicably coupled to the one or more processors and storing: (see at least Fig. 2, controller 12 and [0021])
a required power estimation module (see at least Fig. 2, item 12 and [0015] “instructions stored in memory of controller 12”) including computer-readable instructions that when executed by the one or more processors cause the one or more processors to estimate a total vehicle power requirement; (see Fig. 3, step 320 and [0058])
and a transmission system control module (see at least Fig. 2, item 12 and [0015] “instructions stored in memory of controller 12”) including computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
 estimate an available internal combustion engine power provided by a vehicle internal combustion engine (see Fig. 3, step 320 and [0058], see also Fig. 3, step 350 and [0062])
However, Palejiya does not disclose or suggest:
estimate an available internal combustion engine power provided by a vehicle internal combustion engine in each gear of a transmission system of the vehicle; 
determine a highest gear of the transmission system that has an estimated available power at least equal to the estimated total vehicle power requirement; and 
responsive to a state of charge of the battery falling below a predetermined low- charge threshold, if the transmission system is not currently in the highest gear that has an estimated available power at least equal to the estimated total vehicle power requirement, control operation of the vehicle to shift the transmission system to the highest gear that has an estimated available power at least equal to the estimated total vehicle power requirement.
Palejiya discloses: 
[0040] “Driver requests may include gear selection and accelerator pedal position to interpret the driver's intention of desired wheel torque… The vehicle system controller 255 may determine a powertrain operating point to maintain battery state of charge, minimize fuel consumption, deliver the driver demanded vehicle operation and in some examples control power to the external power supply 297. A torque control feature as part of the vehicle system controller 255 may be responsible for determining a torque split between the engine and motor torque command as well as transmission gear selection.”
[0046] “In series operation, the vehicle system controller 255 may aim to operate the engine at its most efficient conditions for the given engine power command. It may be understood that it is preferable to maintain engine operation at its most efficient conditions and 
While Palejiya may be suggestive of estimating an available internal combustion engine power provided by a vehicle internal combustion engine in each gear, Palejiya does not explicitly disclose such a feature. Further, Palejiya clearly discloses aiming gear shifts to operate the engine at its most efficient conditions for the given engine power command. This is not suggestive of shifting the transmission system to the highest gear that has an estimated available power at least equal to the estimated total vehicle power requirement.
Therefore claim 1 is considered allowable over Palejiya. 
Matsubara teaches a hybrid vehicle transmission control system and method, wherein (at least at Fig. 8 and [0024]) a gear shifting map that is used in control of gear shifting of the power transmitting apparatus plots output torque to vehicle speed for transmission gears. However, Matsubara fails to teach power output for each gear of a hybrid vehicle internal combustion engine, and further does not teach or suggest shifting the transmission system to the highest gear that has an estimated available power at least equal to the estimated total vehicle power requirement. Therefore claim 1 is considered allowable over Matsubara.
Swales teaches a hybrid vehicle transmission system and control method (see at least claim 9 and [0030]) wherein “delay[ing] a scheduled upshift to a lowest numerical gear ratio of the transmission when a state-of-charge of a battery that powers the second motor-generator is below a predetermined level of charge.” It is the position of the Office that this is clearly suggestive of upshifting to a highest gear (reciprocal of a lowest gear ratio). However, it is also teaches away from such a modification at [0030], wherein a delay is inserted before a shift to stop from shifting to the highest gear when the battery is at a low level, because when the battery is at low level the MG can’t provide additional torque required if the requires additional torque. Therefore claim 1 is considered allowable over Swales.
Ito is Applicant submitted on the information disclosure statement (IDS) dated 06/02/2020. Ito teaches a related hybrid vehicle transmission system and control method that determines power required, (See Fig. 2) and then determines an “operating point” using a target engine operating point search map according to engine torque and an engine rotation speed. (see Fig. 8) including determining a low, medium or high gear ratio. (see Fig. 12) However, Ito does not disclose or suggest controlling operation of the vehicle to shift the transmission system to the highest gear (i.e. the lowest gear ratio) responsive to a state of charge of the battery falling below a predetermined low-charge threshold. Therefore claim 1 is considered allowable over Ito. 
Independent claims 8 and 10 contain all the same or similar limitations as claim 1, and therefore the above statements regarding claim 1 also apply to claims 8 and 10.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 8 and 10 at the time of filing. Therefore claims 1, 8 and 10 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 2-7, 9 and 11-12 and any claims that depend there from are also found to contain allowable subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 24, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669